           Case 2:16-cr-00273-CMR Document 76 Filed 01/13/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA


               v.                                                 CRIMINAL ACTION NO. 16-273
    GEORGE BARNARD
                            Defendant.

                                                     ORDER

         AND NOW, this 13th day of January 2021, upon consideration of the Defendant’s

motion for compassionate release [Doc. No. 62], Defendant’s motion requesting judicial

recommendation [Doc. No. 73], the Court’s show cause order [Doc. No. 74], and the

government’s response [Doc. No. 75], it is hereby ORDERED that Defendant’s motion for

compassionate release is DENIED and Defendant’s motion requesting judicial recommendation

is DISMISSED as moot.1

         It is so ORDERED.
                                                               BY THE COURT:

                                                               /s/ Cynthia M. Rufe

                                                               CYNTHIA M. RUFE, J.




1
  On or about August 4, 2020, defendant George Barnard filed a motion seeking compassionate release under 18
U.S.C. § 3582(c)(1)(A)(i). On or about August 17, 2020, the government filed a response in opposition to the
motion. During the pendency of the motion, on or about November 5, 2020, the Bureau of Prisons released
defendant Barnard on home confinement. Because defendant Barnard is no longer incarcerated, and is instead in a
residential re-entry center, his proffered reason for requesting compassionate release has become moot. As such, his
motion for compassionate release is denied. See, e.g., United States v. Gonzalez, 2020 WL 6381982 (S.D. Cal. Oct.
30, 2020) (motion is denied because the defendant has been transferred to home confinement).
